Title: John Adams to Abigail Adams, 7 February 1777
From: Adams, John
To: Adams, Abigail


     
      Baltimore Feby: 7. 1777
     
     I am at last after a great deal of Difficulty, settled in comfortable Quarters, but at an infinite Expence. . . . The Price I pay for my Board is more moderate than any other Gentlemen give, excepting my Colleagues, who are all in the same Quarters, and at the same Rates except Mr. Hancock who keeps an House by himself.
     The Prices of Things here, are much more intollerable than at Boston.
     The Attempt of New England to regulate Prices, is extreamly popular in Congress, who will recommend an Imitation of it to the other States: for my own Part I expect only a partial and a temporary Re­lief from it. And I fear that after a Time the Evils will break out with greater Violence. The Water will flow with greater Rapidity for having been dammed up for a Time. The only radical Cure will be to stop the Emission of more Paper, and to draw in some that is already out, and devise Means effectually to support the Credit of the Rest.
     To this End We must begin forthwith to tax the People, as largely as the distressed Circumstances of the Country will bear. We must raise the Interest from four to six Per Cent. We must if possible borrow Silver and Gold from abroad. We must, above all Things, endeavour this Winter, to gain farther Advantages of the Enemy, that our Power may be in somewhat higher Reputation than it is, or rather than it has been.
    